UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 4)* WORLD WRESTLING ENTERTAINMENT, INC. (Name of Issuer) Class A Common Stock, $0.01 par value (Title of Class of Securities) 98156Q108 (CUSIP Number) December 29, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: // Rule 13d-1(b) / X / Rule 13d-1(c) // Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of the section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G/A CUSIP NO. 98156Q108 1. Names of Reporting Persons. Stephanie Levesque 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 11.9% Type of Reporting Person IN Page 2 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 1. Names of Reporting Persons. Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization State of Connecticut Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 6.2% Type of Reporting Person OO Page 3 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 1. Names of Reporting Persons. Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization State of Connecticut Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 6.2% Type of Reporting Person OO Page 4 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 Explanatory Note This amended Statement on Schedule 13G relates to the (i) 1,862,733 shares of the Class B Common Stock, $.01 par value per share (“Class B Common Stock”), of World Wrestling Entertainment, Inc. (the “Company”) held by the Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 (the “2004 Trust”), (ii) 1,849,393 shares of Class B Common Stock held by the Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 (the “2008 Trust”) and (iii) shares of the Company’s Class A Common Stock, $.01 par value per share (“Class A Common Stock”), beneficially owned by Stephanie Levesque.Stephanie Levesque is the sole beneficiary and Investment Director of the 2004 Trust and the beneficiary and Investment Director of the 2008 Trust.Stephanie Levesque possesses sole voting and dispositive control over the shares of Class B Common Stock held by the 2004 Trust and sole dispositive control over the shares of Class B Common Stock held by the 2008 Trust.Class B Common Stock is fully convertible into Class A Common Stock, on a one-for-one basis, at any time at the option of the holder. The number of shares reported herein as beneficially owned by Stephanie Levesque excludes securities owned by her husband, Paul Levesque, the beneficial ownership of which is disclaimed by Ms. Levesque. Item 1. (a) Name of Issuer World Wrestling Entertainment, Inc. (b) Address of Issuer’s Principal Executive Offices 1241 East Main Street Stamford, Connecticut 06902 Item 2. (a)This Statement on Schedule 13G is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): (i) Stephanie Levesque (“Ms. Levesque”) (ii) Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 (the “2004 Trust”) (iii) Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 (the “2008 Trust”) (b)The address of the Principal Business Office of the Reporting Persons is: c/o World Wrestling Entertainment, Inc. 1241 East Main Street Stamford, Connecticut 06902 Page 5 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 (c) Citizenship: (i) Ms. Levesque is a citizen of the United States of America. (ii) The 2004 Trust is an entity organized under the laws of the State of Connecticut. (iii) The 2008 Trust is an entity organized under the laws of the State of Connecticut. (d) Title of Class of Securities Class A Common Stock, $0.01 par value (e) CUSIP Number 98156Q108 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) // Broker or dealer registered under section 15 of the Act; (b) // Bank as defined in section 3(a)(6) of the Act; (c) // Insurance company as defined in section 3(a)(19) of the Act; (d) // Investment company registered under section 8 of the Investment Company Act of 1940; (e) // An investment adviser in accordance with §240.13d-1(b)(l)(ii)(E); (f) // An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) // A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) // A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; Page 6 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 (i) // A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) // A non-U.S. institution, in accordance with §240.13d-1(b)(l)(ii)(J); (k) // Group, in accordance with §240.13d-1(b)(l)(ii)(K) Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Ms. Levesque: (a) Amount beneficially owned: (b) Percent of class: 11.9% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote -0- (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of -0- The 2004 Trust: (a) Amount beneficially owned: (b) Percent of class: 6.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote -0- (iii) Sole power to dispose or to direct the disposition of Page 7 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 (iv) Shared power to dispose or to direct the disposition of -0- The 2008 Trust: (a) Amount beneficially owned: (b) Percent of class: 6.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote -0- (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of -0- Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof, the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:[] Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below each of the Reporting Persons certifies that, to the best of such person’s knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 8 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. December 31, 2011 Date /s/ Stephanie Levesque Name:Stephanie Levesque STEPHANIE MCMAHON LEVESQUE TRUST U/A VINCENT K. MCMAHON IRREV. TRUST DTD. 6/24/04 /s/ Stephanie Levesque Name: Stephanie Levesque Title: Sole beneficiary and investment director of the Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 STEPHANIE MCMAHON LEVESQUE TRUST U/A VINCENT K. MCMAHON IRREV. TRUST DTD. 12/23/2008 /s/ Stephanie Levesque Name: Stephanie Levesque Title: Beneficiary and investment director of the Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 Page 9 of 10 SCHEDULE 13G/A CUSIP NO. 98156Q108 EXHIBIT A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of this Statement on Schedule 13G (including amendments thereto) with respect to the Class A Common Stock, $.01 par value per share, and Class B Common Stock, $.01 par value per share, of World Wrestling Entertainment, Inc. and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings.In evidence thereof, the undersigned have executed this Joint Filing Agreement this 31st day of December, 2011. /s/ Stephanie Levesque Name:Stephanie Levesque STEPHANIE MCMAHON LEVESQUE TRUST U/A VINCENT K. MCMAHON IRREV. TRUST DTD. 6/24/04 /s/ Stephanie Levesque Name: Stephanie Levesque Title: Sole beneficiary and investment director of the Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 STEPHANIE MCMAHON LEVESQUE TRUST U/A VINCENT K. MCMAHON IRREV. TRUST DTD. 12/23/2008 /s/ Stephanie Levesque Name: Stephanie Levesque Title: Beneficiary and investment director of the Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 Page 10 of 10
